Citation Nr: 1735525	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-21 714	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Attorney Jessica Fleming


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to November 1956 in the United States Marine Corps. He also served in the Marine Corps Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for bilateral hearing loss.  The Veteran timely appealed.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in this matter in June 2017.  A transcript of that hearing has been associated with the Veteran's claim file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran that further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered.  Specifically, the Veteran must be afforded a new VA examination to determine whether his bilateral hearing loss is related to his active service.  

Review of the claims file reflects that audiological evaluation was not conducted during the Veteran's service, although whisper-voice testing was consistently reported as normal. He made no complaints of hearing loss during service. Post-service treatment records reflect that the Veteran has been diagnosed with bilateral hearing loss. A VA examination was conducted in September 2011; at that time, audiological testing reflected the Veteran had bilateral hearing loss.  However, the examiner opined that he could not determine whether it was military or civilian noise exposure that caused the Veteran's hearing loss, without speculation, due to fact that there were no frequency specific hearing tests of the Veteran while in service. The examiner did find, however, that the Veteran's tinnitus was likely due to in-service noise exposure. Further, the examiner did not consider the Veteran's credible reports of having first noticed a decrease in hearing acuity in service that has continued from that time to the present. The audiologist further failed to discuss the Veteran's report that he experienced short-term hearing loss on several occasions during service after weapons were fired at very close range. 

Once VA undertakes the effort to provide an examination when developing a claim for service connection, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311. Here, however, the examiner's opinion did not fully consider the Veteran's contentions concerning the in-service onset and continuity of his claimed hearing loss. The Board further notes that, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service noise exposure and his current disability.

In light of these facts, the Board finds that the Veteran must be afforded a new VA examination to assess whether the bilateral hearing loss is related to his military service. Green v Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). Specifically, in opining as to whether any hearing loss had its origin in service, the examiner must specifically discuss the Veteran's conceded in-service exposure to acoustic trauma as well as his credible contentions that he first experienced hearing loss in service that has continued to the present. The examiner must also discuss the Veteran's reported short-term hearing loss following close-range exposure to weapons fire in the context of any negative opinion. The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1.  Obtain and associate with the claims file any ongoing private and VA treatment records related to the Veteran's hearing loss.

2.  Schedule the Veteran for an examination with an audiologist or other qualified VA medical professional to determine the current nature and severity of the Veteran's bilateral hearing loss, and to assess whether his bilateral hearing loss is related to his military service.  Notify the Veteran that failure to appear for any examination as requested, and without good cause, could result in the denial of his claim. 38 C.F.R. § 3.655 (2016). The entire claims file must be made available to, and reviewed by, the examiner.  

After examining the Veteran, the examiner must report pure tone thresholds and speech recognition scores in conformity with the requirements of 38 C.F.R. § 4.85,  as well as provide an assessment of the functional effects of hearing loss on the Veteran's daily life and work.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss is related to or aggravated by the Veteran's active service.

In providing his/her opinion, the examiner must specifically comment on the Veteran's lay statements regarding continuous symptoms of hearing loss since service, which the Veteran states have progressively gotten worse, as well as his contentions regarding short-term hearing loss during service following exposure to weapons fire.  

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

3.  After completing the above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



